DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are currently pending and have been examined on their merits.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 365(c) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 60/964763, 61/000972, 61/005181, 61/125991, PCT/US2008/009731, 12/733108 and 14/572177, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 
Applicant’s claims are drawn to the treatment of subjects in need of endothelial cell growth, subjects in need of blood vessel growth, subjects having an injury whose treatment requires an angiogenic factor and subjects having an injury whose treatment requires a trophic factor. 
However there is insufficient support in Applicant’s parent disclosure 14/572177 as originally filed because the disclosure never specifies subject populations as having these needs and thus these limitations and claims are considered unsupported by the parent application 14/572177. Applicant’s parent disclosure as originally filed provides support for subjects with neurodegenerative diseases or subjects in need of neural regeneration, such as those with Parkinson’s disease, ALS and Alzheimer’s disease (page 2 line 17-page 3 line 7 of the as filed specification) who receive benefits from the claimed method and thus can be said to be in need of these effects, but not for the generic group of any and all subjects in need of endothelial cell growth, blood vessel growth, angiogenic factors or trophic factors.
In addition, the phrase “in the absence of selection” in step (iii) of the claims is also not fully supported by Applicant’s parent disclosure. The only selection step that Applicant’s parent disclosure carries out is the use of a specific selection medium described as growth medium containing G-418 (see page 17 lines 20-31 of Applicant’s as filed parent 14/572177 specification). The expansion step is silent with regard to the type of culture medium used (see page 18 lines 14-21) and therefore it appears that the cells can be expanded with or without the selection culture medium, but support for the 
Accordingly, claims 1-14 are not entitled to the benefit of the prior applications and have been examined with the effective filing date of 04/03/2019.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
 Correction of the following is required:
The specification does not provide antecedent basis for claims 1-6 or claims 13-14 because the specification does not recite a method for stimulating endothelial cell growth or a method for stimulating the growth of blood vessels.
In addition, the specification does not provide antecedent basis for claims 1-14 because the specification does not recite step (iii) further culturing the cells of step (ii) in the absence of selection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dezawa et al (US 2006/0166362-from IDS filed 04/03/2019).

The claims are drawn to methods for stimulating the growth of endothelial cells in a subject in need of endothelial cell growth, stimulating the growth of blood vessels in a subject in need of blood vessel growth, providing an angiogenic factor to a subject in need of an angiogenic factor, and providing a plurality of trophic factors to a subject in need of an angiogenic factor comprising:
a)    obtaining a subject having an injury whose treatment requires growth of endothelial cells, growth of blood vessels and an angiogenic factor,
b)    transplanting a cell to a subject in need, wherein the cell is obtained by a process consisting of or comprising:
(i)    contacting a culture of marrow adherent stromal cells with a polynucleotide comprising sequences encoding a Notch intracellular domain;
(ii)    selecting cells that comprise the polynucleotide; and
(iii)    further culturing the cells of step (ii) in the absence of selection.

Regarding claims 1-14, Dezawa et al teach a method for treating neurodegenerative diseases by administering cells which are derived from bone marrow stromal cells into which the Notch gene or Notch signaling related gene had been introduced (contacted)(page 2 para 15 and page 7 para 120). The stromal cells are transfected for the Notch-1 protein starting at amino acid 1703 and terminating at the 3' untranslated sequence (page 10 para 160) which would inherently contain amino acids 1703-2504 of the Notch 1 protein but not the full length protein. Culturing of the cells is taught (page 4 para 41 -43) and selecting the cells into which the genes have been introduced (page 6 para 98).
The reference teaches wherein the polynucleotide does not encode the full-length Notch protein (page 3 para 30 and page 11 para 176). Beneficial treatment of patients suffering from a disease or disorder of the central nervous system is taught (page 6 para 103) and includes Parkinson’s disease (page 7 para 111) and Alzheimer’s disease (page 7 para 114) which Applicant has indicated are diseases/disorders that benefit from the claimed treatment method (page 2-3 para 8 of the as filed specification).
Although the Dezawa reference does not explicitly teach wherein the neural regenerating cells provide for the growth of endothelial cells, growth of blood vessels, provide angiogenic factors, provide trophic factors or the specific manner of repair of the damaged tissue, these effects are deemed to be inherently present since the Dezawa method carries out the same claimed cell production steps with the same claimed cell types.

since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Although the Dezawa reference does not explicitly teach wherein the subjects treated require endothelial cell growth, blood vessel cell growth or angiogenic factors, subjects suffering from Alzheimer’s disease inherently benefit from these effects and thus must require them to some extent regardless of whether the Dezawa reference acknowledges this or not. Evidence of this benefit is provided by Applicant’s disclosure as well as the teaching of Dezawa.
Therefore the teaching of Dezawa et al anticipates Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argues that it would be clear to the skilled person that all the earlier filed applications disclose cells that produce angiogenic factors and that such cells could be used for providing angiogenic factors to a subject in need of angiogenic factors and for stimulating certain angiogenic processes, such as endothelial cell growth and blood vessel growth.

Applicant argues that paragraph 104 in the parent application 14/572177 provides support for the limitation of “step (iii) further culturing the cells of step (ii) in the absence of selection” and that this language at paragraph 104 is also found in the earlier applications of 12/733108, PCT/US2008/009731 and 61/005181.
This is not found persuasive. The removal of one selection medium from a single example does not provide sufficient support for carrying out the generic method with a final culturing step that completely excludes any type of selection.
Applicant argues that the Examiner must provide evidence to support her assertion that subjects suffering from Alzheimer’s disease inherently benefit from and must require endothelial growth, blood vessel growth or angiogenic factors or take official notice by providing an affidavit to that effect.
This is not found persuasive. Applicant’s own disclosure indicates that the claimed cells when transplanted secrete trophic factors that stimulate the growth of endothelial cells and the growth of blood vessels (page 3 of 50, paragraph 10 and claims 13-14.). Applicant’s own disclosure also indicates that subjects suffering from neural degenerative disorders such as Parkinson’s, ALS, stroke and Alzheimer’s (pages 2-3 of 50, paragraphs 8-9) benefit from administration of the claimed cell. In addition, Dezawa also indicates that the administration of the claimed cell (page 2 para 15 and page 7 para 120) provides benefits to patients suffering from a disease or disorder of the central nervous system is taught (page 6 para 103) and includes Parkinson’s 
Applicant argues that the present claims recite new uses that have not been disclosed or suggested in the art for bone marrow stromal cells that have been transfected with sequences encoding a Notch intracellular domain. Applicant asserts that the statute of 101 and case law establish that new uses of a known composition are not inherent in the disclosure of the composition.
This is not found persuasive. Applicant has worded their claims by the effect that the cells have when administered to a subject in need of such an effect. This is not a new use, but a different way to describe an old method. The discovery of a new effect of an old method does not make a new method.
Applicant argues that nothing in the art suggested that MSCs transfected with NICD-encoding sequences could be used to stimulate various angiogenic processes such as growth of endothelial cells and blood vessels or provide trophic factors to a subject. Applicant asserts that Dezawa fails to disclose the claimed methods because Dezawa fails to disclose the claimed effects of administering the known composition. Applicant asserts that the claimed methods are novel over Dezawa’s disclosure. Applicant asserts that Dezawa does not disclose the administration of the known composition to subjects in need of endothelial cell growth, blood vessel growth or trophic factors.

 Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Applicant argues that there is nothing in Dezawa that teaches or suggest that their cells provide a plurality of trophic factors as recited by the claimed method.
This is not found persuasive. The cells of Dezawa are produced in the same manner as required by the claimed method and therefore they are deemed to provide the same effects when administered as claimed. If this were not the case it would appear that the claimed method must be missing essential elements and/or essential method steps required for the claimed effects to occur.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632